Motions denied and Order filed March 8, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00341-CV
                                   ____________

                    BARBARA WASHINGTON, Appellant

                                        V.

  WHOLE FOODS MARKET ROCKY MOUNTAIN – SOUTHWEST, LP,
                       Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-068081

                                     ORDER

      Appellant’s brief was originally due October 8, 2021. We granted three
extensions of time to file appellant’s brief until January 31, 2022. When we granted
the final extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On February 22, 2022, counsel filed
a further request for extension of time to file appellant’s brief. Counsel filed an
additional request for extension of time to file appellant’s brief on March 7, 2022.
We deny the requests and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
March 29, 2022. If appellant does not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                          2